   Case: 1:20-cr-00077-TSB Doc #: 62 Filed: 09/15/20 Page: 1 of 1 PAGEID #: 1399


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                    :
                                             :
                      Plaintiff,             :       CASE NO: 1:20-CR-77 (5)
                                             :
       v.                                    :       JUDGE TIMOTHY S. BLACK
                                             :
JUAN P. CESPEDES,                            :
                Defendant.                   :


                      NOTICE OF APPEARANCE OF CO-COUNSEL

       Now comes, Kaitlyn C. Stephens, Attorney at Law, and hereby enters her appearance as Co-

counsel for Defendant, Juan P. Cespedes, in the above-captioned matter.

                                                     Respectfully submitted,


                                                      /s/ Kaitlyn C. Stephens
                                                     Kaitlyn C. Stephens (0095589)
                                                     Mark C. Collins (0061207)
                                                     MARK C. COLLINS CO., L.P.A.
                                                     492 S. High Street, 3rd Floor
                                                     Columbus, Ohio 43215
                                                     (614) 443-3100 (614) 413-3902 – Fax
                                                     kaitlyn@mcollinslaw.com
                                                     mark@mcollinslaw.com
                                                     Attorneys for Defendant Juan P. Cespedes


                                   CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I electronically filed this Notice of Appearance

using the CM/ECF System, which will send notification of such filing to the following: Emily

Glatfelter, Esq. and Matthew Singer, Esq.

                                                     /s/ Kaitlyn C. Stephens
                                                     KAITLYN C. STEPHENS (0095589)
